
	
		II
		Calendar No. 86
		111th CONGRESS
		1st Session
		S. 1344
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Vitter (for himself,
			 Mr. Kyl, Mr.
			 Brownback, and Mr. Barrasso)
			 introduced the following bill; which was read the first time
		
		
			June 25, 2009
			Read the second time and placed on the
			 calendar
		
		A BILL
		To temporarily protect the solvency of the Highway Trust
		  Fund. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Highway Investment Protection
			 Act.
		2.Temporary
			 protection of Highway Trust Fund solvency
			(a)In
			 generalFrom the amounts
			 appropriated and remaining unobligated under the American Recovery and
			 Reinvestment Act of 2009 (Pub. Law 111-5), the Director of the Office of
			 Management and Budget shall transfer to the Highway Trust Fund such sums as the
			 Secretary of Transportation determines will be necessary to ensure that the
			 Highway Trust Fund balance does not fall below the threshold that would require
			 a change from monthly payments to weekly payments of expenditures from the
			 Highway Trust Fund through September 30, 2010. The Director of the Office of
			 Management and Budget shall report to each congressional committee the amounts
			 so transferred within the jurisdiction of such committee.
			(b)Conforming
			 extension of expenditure authoritySubsections (b)(6), (c)(1),
			 and (e)(3) of section 9503 of the Internal Revenue Code of 1986 are each
			 amended by striking 2009 each place it appears and inserting
			 2010.
			
	
		June 25, 2009
		Read the second time and placed on the
		  calendar
	
